        CASE 0:20-cv-02226-NEB-TNL Doc. 13 Filed 02/24/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ANTWOYN TERRELL SPENCER,                          Case No. 20‐CV‐2226 (NEB/TNL)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 UNITED STATES DEPARTMENT OF
 JUSTICE; WILLIAM BARR, United States
 Attorney    General;   ERICA     H.
 MACDONALD, United States Attorney;
 MICHAEL L. CHEEVER, Assistant
 United States Attorney; JEFFREY S.
 PAULSEN, Assistant United States
 Attorney,

                      Defendants.



      In 2009, a jury convicted Antwoyn Terrell Spencer of drug offenses and money

laundering and he was sentenced to 324 months in prison. United States v. Spencer, No. 07‐

CR‐174 (JRT/JJG), ECF No. 294 (D. Minn. Jan. 15, 2009). A decade later, Spencer brought

a motion seeking to reduce his sentence under the First Step Act of 2018. Id. ECF No. 443.

The sentencing court denied this motion. Id. ECF No. 458 (D. Minn. July 26, 2019). Spencer

now brings a civil complaint against the United States Department of Justice (“DOJ”),

former United States Attorney General William Barr, United States Attorney Erica H.

MacDonald, and Assistant United States Attorneys (“AUSAs”) Michael L. Cheever and

Jeffrey S. Paulsen. (ECF No. 1.) In his Complaint, Spencer alleges that both his conviction
         CASE 0:20-cv-02226-NEB-TNL Doc. 13 Filed 02/24/21 Page 2 of 5




and the denial of his First Step Act motion violated the Fifth Amendment’s Due Process

clause. He seeks, among other things, a writ of habeas corpus, money damages,

immediate release from prison, and an order from the Court directing former Attorney

General Barr to fire AUSA Paulsen. (Id. at 3.)

       In his December 22, 2020 Report and Recommendation (“R&R”), United States

Magistrate Judge Tony N. Leung recommends that the Court dismiss Spencer’s

Complaint without prejudice. (ECF No. 8 (“R&R”).) Spencer filed an objection to Judge

Leung’s R&R. (ECF No. 11.) The Court conducts a de novo review of the parts of the R&Rs

to which Spencer objects. 28 U.S.C. § 636(b)(1); Hudson v. Gammon, 46 F.3d 785, 786 (8th

Cir. 1995). For the reasons that follow, the Court accepts the R&R and dismisses Spencer’s

Complaint without prejudice.

                                         ANALYSIS

       Under 28 U.S.C. Section 1915A(b), a court may dismiss a prisoner’s complaint

seeking redress from a government entity or an officer of the government if the complaint

is “frivolous . . . or fails to state a claim upon which relief may be granted” or if it “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

       As a threshold matter, it is not clear whether Spencer is bringing civil claims under

42 U.S.C. § 19831 or as a petition for a writ of habeas corpus. The Complaint appears to


1As Judge Leung noted, because these claims are brought against federal officials, they
are better characterized as Bivens claims. (R&R at 2 n.1); Bivens v. Six Unknown Named
Agents of Fed. Bur. of Narcotics, 403 U.S. 388 (1971).


                                              2
          CASE 0:20-cv-02226-NEB-TNL Doc. 13 Filed 02/24/21 Page 3 of 5




be styled as both, and Judge Leung analyzed both claims. (R&R at 2–4.) Spencer, in his

objection, asserts that he is bringing only civil claims, (ECF No. 11 at 5), but also makes

arguments in favor of a writ of habeas corpus. (ECF No. 11 at 4, 7–8.) Because of this

inconsistency, the Court, like Judge Leung, will analyze Spencer’s Complaint as

including both civil claims and habeas corpus claims.

    I.      Civil Claims

         Construed as including civil claims, Spencer’s Complaint fails under the doctrine

announced in Heck v. Humphrey, 512 U.S. 477 (1994).2 Under Heck, a court must dismiss a

complaint from a plaintiff convicted of a crime if ruling in the plaintiff’s favor would call

into question the validity of his conviction or sentence, unless the inmate can show that

the conviction or sentence has already been invalidated.3 Id. at 487. Spencer makes no

argument that his conviction or sentence have been invalidated, nor could he. Further,

judgment in favor of Spencer would necessarily imply that his conviction or sentence

were invalid because he argues that he was unconstitutionally convicted and denied a


2Heck was a Section 1983 case, but the doctrine announced in Heck is equally applicable
to Spencer’s Bivens claims. Washington v. Sorrows, 107 F.3d 876, 1997 WL 71670, at *1 (8th
Cir. 1997) (per curiam) (unpublished table decision); see generally Solomon v. Petray, 795
F.3d 777, 789 n.7 (8th Cir. 2015) (noting that section 1983 claims and Bivens claims are
almost identical and generally involve the same analysis) (citation omitted).

3Instances where an inmate’s section 1983 claim would not fail under Heck include when
the inmate can prove that: “the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal courtʹs issuance of a writ of
habeas corpus.” Heck, 512 U.S. at 487.


                                             3
          CASE 0:20-cv-02226-NEB-TNL Doc. 13 Filed 02/24/21 Page 4 of 5




resentencing under the First Step Act. (ECF No. 1 at 1–2.) A finding in favor of Spencer

on either of these claims would mean that his conviction or sentence were constitutionally

defective. As such, Heck bars Spencer’s civil claims.

         Even if Heck did not bar Spencer’s claims, they would nevertheless fail because the

named defendants are immune from suit. Prosecutors are absolutely immune from civil

suits for damages based on actions they take to prosecute a case. Forste v. Hensley, 405

Fed. App’x 94, 95 (8th Cir. 2010) (citing Imbler v. Pachtman, 424 U.S. 409, 431 (1976));

Thompson v. Walbran, 990 F.2d 403, 404 (8th Cir. 1993). Additionally, a plaintiff may not

bring a Bivens claim against a federal agency. F.D.I.C. v. Meyer, 510 U.S. 471, 484–86 (1994).

Therefore, Spencer’s civil claims are not viable.

   II.      Habeas Corpus

         Spencer’s claims also fail when construed as seeking a writ of habeas corpus.

Spencer’s first claim, that he was improperly indicted, must be brought, if at all, under 28

U.S.C. section 2255. 28 U.S.C. § 2255(e); Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003)

(“It is well settled a collateral challenge to a federal conviction or sentence must generally

be raised in a motion to vacate filed in the sentencing court under § 2255 . . . .”). An

application for habeas corpus should not be entertained if the prisoner has not made a

section 2255 motion before the sentencing court or if the sentencing court has already

denied the prisoner relief under section 2255. 28 U.S.C. § 2255(e). Spencer has already

brought a motion to vacate under section 2255, and the sentencing court denied this



                                              4
            CASE 0:20-cv-02226-NEB-TNL Doc. 13 Filed 02/24/21 Page 5 of 5




motion, United States v. Spencer, No. 7‐CR‐174 (JRT/JJG), ECF Nos. 338, 363 (D. Minn.

Apr. 15, 2011), so he may not bring a similar motion here.

       Section 2255 also bars Spencer’s claim that United States Attorney MacDonald and

AUSA Cheever violated his Due Process rights by opposing his First Step Act motion,

because Spencer has not brought a section 2255 motion before the sentencing court

alleging that the prosecutors’ actions violated his Due Process rights.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.       The Report and Recommendation (ECF No. 8) is ACCEPTED; and

       2.       Spencer’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 24, 2021                         BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            5
